                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

Ronald R. Shea,                                  )
                                                 )
               Plaintiff,                        )    Case No. 12 C 50201
                                                 )
  vs.                                            )
                                                 )
Douglas Koehler and                              )    Judge Philip G. Reinhard
Carolyn Shea Koehler,                            )
                                                 )
               Defendants.                       )

                                              ORDER

        For the reasons stated below, the court accepts the report and recommendation [419],
finds that it lacks subject matter jurisdiction based on diversity of citizenship, and relinquishes
supplemental jurisdiction over the remaining state law claims. This case is dismissed without
prejudice for lack of subject matter jurisdiction.

                                    STATEMENT-OPINION

        On September 10, 2014, the court entered an order [151] dismissing all of plaintiff’s
claims against all of the defendants except for a state law battery claim against Carolyn Koehler.
The battery claim proceeded to a jury trial which ended with a jury verdict [362] in favor of the
defendant. Judgment [363] was entered on September 14, 2017. Plaintiff appealed and the
Court of Appeals vacated the dismissal of state law claims for civil conspiracy, assault, and false
imprisonment against Douglas and Carolyn Koehler, battery against Douglas Koehler, and
malicious prosecution against Carolyn Koehler, remanded for further proceedings on those
claims, and affirmed the judgment on all other claims. Shea v. Winnebago County Sheriff’s
Dept., 746 Fed. App’x 541 (7th Cir. 2018).

        In its order, the court of Appeals stated the following:

        “We note that, on remand, the district court may consider its discretion to
        relinquish supplemental jurisdiction over the remaining state-law claims—that is,
        all of the plausible claims we have identified in this decision. Shea asserts that
        diversity jurisdiction exists, but that proposition is dubious. At the time he filed
        his complaint, which named numerous Illinois actors, Shea contended that his
        ‘residence’ was in California, but he also alleged that he had ‘moved’ to his
        mother’s home in Illinois with an intent to stay. These allegations are insufficient
        to establish Shea’s ‘domicile,’ which is distinct from his ‘residence,’ and which is
        necessary for Shea to meet his burden to show that diversity jurisdiction existed at
                                                  1
          the time he filed his complaint. If diversity is lacking, the only basis for
          jurisdiction is Shea’s federal statutory claims, which have now all been dismissed.
          In this situation, there is a ‘general presumption’ that the district court will
          relinquish jurisdiction over the state-law claims, by dismissing the remainder of
          the suit without prejudice for lack of subject-matter jurisdiction.”

          Id. at 550 (citations omitted).

         On remand, the court referred [409] this matter to Magistrate Judge Jensen to resolve the
issue of citizenship and to submit a report and recommendation to the court on that issue.
Magistrate Judge Jensen received submissions from the parties, conducted an evidentiary
hearing, during which she heard testimony from the plaintiff, and issued a report and
recommendation [419]. The report and recommendation found that as of the date he filed suit
plaintiff was domiciled in, and therefore a citizen of, Illinois and that because some of the
defendants were also domiciled in Illinois, plaintiff could not establish diversity of citizenship.
28 U.S.C. § 1332(a)(1). Plaintiff filed an objection [420] to the report and recommendation. 1 In
his objection, he also asks, in the alternative, that if the report and recommendation is accepted,
that the judgment [363] entered on the jury verdict [362] and order of dismissal [151] be vacated
as to all the state law claims for lack of subject matter jurisdiction.

        Starting with plaintiff’s alternative request, plaintiff misapprehends the issue at hand. A
federal court can have jurisdiction over state law claims either because it has original jurisdiction
over them under the diversity statute (28 U.S.C. § 1332(a)(1)) or because it has supplemental
jurisdiction over them (28 U.S.C. § 1367(a)) because the state law claims are related to claims
arising under federal law over which the court has original jurisdiction pursuant to the federal
question statute (28 U.S.C. § 1331). Plaintiff’s second amended complaint alleged several
federal claims along with several state law claims. Because the court had original jurisdiction
over the federal claims pursuant to 28 U.S.C.§ 1331 it also has supplemental jurisdiction over the
state law claims under 28 U.S.C.§ 1367(a) unless and until it declines to exercise supplemental
jurisdiction over those claims pursuant to 28 U.S.C.§ 1367(c). Thus, a finding that diversity of
citizenship is absent, and therefore that original jurisdiction over the state law claims pursuant to
the diversity statute (28 U.S.C. § 1332(a)(1)) is lacking, is not a basis to vacate the judgment
[363] entered on the jury verdict [362] and order of dismissal [151] because the court had
supplemental jurisdiction over all of the state law claims at the time the judgment was entered.

        When a magistrate judge issues a report and recommendation pursuant to Fed. R. Civ. P.
72(b)(1), a party may file specific written objections to it. Fed. R. Civ. P. 72(b)(2). The
objecting party “must promptly arrange for transcribing the record.” Id. “The district judge must
determine de novo any part of the magistrate judge’s disposition that has been properly objected
to.” Fed. R. Civ. P. 72(b)(3). “But this de novo determination is not the same as a de novo
hearing. The district court is not required to conduct another hearing to review the magistrate
judge’s findings or credibility determinations.” Goffman v. Gross, 59 F.3d 668, 671 (7th Cir.
1995) (emphasis in original). Plaintiff has not provided a transcript of the evidentiary hearing

1
    Plaintiff’s objection exceeds the page limit allowed by Local Rule 7.1 but the court will consider it anyway.
                                                           2
and therefore has waived any objection to the magistrate judge’s findings based on the testimony
provided at that hearing. Divane v. Krull Elec. Co., 95 C 2075, 1997 WL 337447 N.D. Ill. June
17, 1997).

        Magistrate Judge Jensen found in her report and recommendation that based on the
pleadings, testimony, and affidavits plaintiff had relocated to Illinois on November 22, 2011 with
the intent to make Illinois his home indefinitely and as such, beginning on November 22, 2011
plaintiff’s domicile for purposes of diversity jurisdiction was Illinois. Magistrate Judge Jensen
found plaintiff had not acquired a new domicile prior to filing this case so that at the time
plaintiff filed this action plaintiff’s domicile remained Illinois. Sadat v. Mertes, 615 F.2d 1176,
1181 (7th Cir. 1980).

        Plaintiff challenges both the finding that he established his domicile in Illinois in
November 2011 and that he did not establish a domicile in a state other than Illinois after being
forcibly removed from his mother’s house in December 2011. Plaintiff’s objection argues that
shortly before he moved to Illinois he executed what he believed to be a lawful move to Nevada.
He registered to vote, registered his automobile, and secured a driver’s license in Nevada. He
then moved to Illinois with the purpose of protecting his mother against the actions of his sister
and her husband (“Koehlers”). After suffering a beating in his mother’s home at the hands of the
Koehlers and being arrested and forcibly removed from his mother’s home at the instigation of
the Koehlers, he returned to California the day after he was released from jail in Illinois. He
lived in California with his paralegal for five-and-a-half months prior to filing this case. In his
original complaint he alleged he was a citizen of Nevada based on his belief that he was by
choice a citizen of Nevada and on his voter and vehicle registrations there. When he filed his
first amended complaint, he concluded based on his review of the law that by living in
California, “he had been technically a resident of California at the time of filing.” In his second
amended complaint he alleged he was a citizen of California.

        “It is well established that the burden of establishing proper federal subject-matter
jurisdiction rests on the party asserting it—here, the plaintiff.” Musscarello v. Ogle County Bd.
of Commissioners, 610 F.3d 416, 425 (7th Cir. 2010). In his original complaint (filed May 29,
2012) plaintiff alleged the date the Koehlers attacked him (November 26, 2011) was “less than
three-and-a-half days after Ronald Shea established his permanent domicile at his mother’s
house.” In a declaration he filed May 20, 2019 (seven years after making this allegation in the
original complaint), plaintiff stated “[f]rom July 15, 2011 to November 15, 2011 (the three
months prior to my November 23rd permanent relocation to live with my mother) $29,500.00
disappeared from my mother’s brokerage account.” Dkt. 401, p.4. Magistrate Judge Jensen
found these statements made prior to the time domicile was raised as an issue to carry more
evidentiary weight than his statements made after the domicile issue had been raised—
specifically his statement in his brief (Dkt 412, p.2) that his registration to vote in Nevada less
than a month prior to moving to Illinois was made “specifically with a view toward not
establishing citizenship in Illinois” and his testimony at the evidentiary hearing that while he
intended to live with his mother, he had no specific intent as to where they would live and that
they had discussed Nevada and Florida. Magistrate Judge Jensen found that at the evidentiary

                                                  3
hearing plaintiff testified he never lived at the address on his Nevada voter registration and that
he could not recall where in Nevada he lived prior to moving to Illinois.

        Plaintiff argues that his use of the terms “permanent relocation” and “permanent
residence” in his original complaint concerning his move to Illinois was at first blush self-
contradictory with his assertion in the original complaint that he was a citizen of Nevada. He
contends this terminology is inconsistent with the language of the Fourteenth Amendment which
defines state citizenship as a function of state residency. 2 He argues the “permanent” language
must be read in light of the original complaint’s stated purpose of his relocation which was the
protection of his mother. He asserts that since the only stated purpose for his move was the
protection of his mother from the Koehlers that his “permanent relocation” was by definition
linked to the protection of his mother and would be terminated by her death which he reasonably
believed would occur within a few years. Accordingly, no act of plaintiff “suggested that he had
arranged, or even intended to maintain any residence in Illinois after the death of his 81 ½ year
old mother.”

        He further argues that his use of the term “permanent relocation” in the context of the
complaint was used to preempt the Koehlers defense of privilege—a defense based on Carolyn
Koehler’s assertion (recounted in a statement of probable cause prepared by the officer who
arrested plaintiff) that at the time of the attack on plaintiff the room in which plaintiff was
sleeping was not plaintiff’s room because he was only temporarily staying with his mother and
that Carolyn had entered the room to tell plaintiff that his mother wanted to talk with him.
Plaintiff states he “endeavored to preempt any such claim of privilege by asserting, within the
original complaint, that his presence in Illinois was not limited to ‘visiting’ his mother. It was to
protect her until the day of her death.” He argues he “maintained strong ties to California and
Nevada” and that “the move to Illinois was a very limited move to protect his mother until her
approaching death.”

          Taking the evidence presented at the evidentiary hearing, along with the statements
made in various documents plaintiff filed in this case, the magistrate judge concluded plaintiff
intended to make Illinois his home indefinitely as of November 22, 2011 when he moved to
Illinois and, thus, established Illinois as his domicile at that time.

         Having reviewed de novo the record before the court and plaintiff’s objection, the court
accepts this finding in the report and recommendation. The conclusion that plaintiff moved to
Illinois and intended to remain there indefinitely is supported by the allegation in his original
complaint that he established his permanent domicile at his mother’s house in November 2011
and by his repeated statements throughout the pendency of this case that he had permanently

2
   The Fourteenth Amendment states in relevant part: “All persons born or naturalized in the United States and
subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside.” However,
the court is bound by the decisions of the court of appeals holding that domicile not residence is what determines
citizenship for purposes of diversity jurisdiction. Any argument based on the Fourteenth Amendment will have to
be raised with a higher court. Plaintiff’s argument that he was not a citizen of Illinois because under the Illinois
Constitution he had not lived in Illinois long enough to be eligible to vote also fails due to the court being bound by
the same higher court precedent.
                                                           4
relocated to his mother’s house at her request to protect her. It was reasonable to accord more
weight to these statements than to plaintiff’s post-remand explanations as to why his prior
statements, though appearing to be statements of plaintiff’s intent to make his mother’s Illinois
home his domicile, were not indicative of such an intent.

        Plaintiff also challenges the report and recommendation’s finding that after establishing
his domicile in Illinois he did not establish a domicile in any other state. He argues in his
objection that his living in California with his paralegal after he was removed from his mother’s
house established his domicile in California. However, Magistrate Judge Jensen found that
plaintiff testified at the evidentiary hearing that he did not intend to remain in California but
rather intended to be domiciled in Nevada. Presence in a state without intent to remain does not
establish domicile. The magistrate judge also found that plaintiff did not reside in Nevada at any
time after he left Illinois. In order to establish Nevada as a domicile he would have had to reside
there at some point after leaving Illinois as well as having the intent to remain in Nevada
indefinitely. Magistrate Judge Jensen’s credibility determinations are entitled to deference.
Goffman, 59 F.3d at 671.

        Having reviewed de novo the record before the court and plaintiff’s objection, the court
accepts the finding in the report and recommendation that plaintiff did not establish a domicile in
a different state after having established his domicile in Illinois in November 2011. The record
before the court does not show plaintiff met the requirements for establishing domicile in either
California or Nevada because it does not show both residence and intent to remain in either state.
See, Sheneman v. Jones, 682 Fed. App’x 498, 499 (7th Cir. 2017) (“[E]stablishing domicile in a
particular state requires physical presence while intending to remain there.”), citing Mississippi
Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).

         The court accepts the report and recommendation. Because plaintiff’s domicile was
Illinois at the time he commenced this case, the court does not have subject matter jurisdiction
based on diversity of citizenship.

        As the Court of Appeals noted, “[i]f diversity is lacking, the only basis for jurisdiction is
Shea’s federal statutory claims, which have now all been dismissed. In this situation, there is a
‘general presumption’ that the district court will relinquish jurisdiction over the state-law
claims.” Shea, 746 Fed. App’x at 550. “The presumption is rebuttable, but it should not be
lightly abandoned, as it is based on a legitimate and substantial concern with minimizing federal
intrusion into areas of purely state law.” RWJ Mgmt. Co., Inc. v. BP Products North America,
Inc., 672 F.3d 476, 479 (7th Cir. 2012) (quotation marks and citations omitted). “We have
identified certain circumstances that may displace the presumption, namely: (1) the statute of
limitations has run on the pendent claim, precluding the filing of a separate suit in state court; (2)
substantial judicial resources have already been committed, so that sending the case to another
court will cause a substantial duplication of effort; or (3) when it is absolutely clear how the
pendent claims can be decided. Id., at 480.

         As noted by the Court of Appeals, the statute of limitations is not an issue because
Illinois law allows plaintiff one year after a jurisdictional dismissal to file his state law claims in
                                                   5
state court.” Shea, 746 Fed. App’x at 550, citing 735 ILCS 5/13-217. While it is true that this
case has already consumed substantial judicial resources, those resources have not been
expended on the state law claims restored by the Court of Appeals which were dismissed
erroneously early in the case and, therefore, have not been the subject of any action taken by the
court in the last five years. As to the third factor, it is not absolutely clear how the remaining
claims can be decided. The determination of these claims will require a trial. “Respect for the
state’s interest in applying its own law, along with the state’s greater expertise in applying state
law, become paramount concerns.” RWJ Mgmt., 672 F.3d at 479 (quotation marks and citation
omitted). Relinquishing jurisdiction is particularly appropriate here where plaintiff has already
brought, and exhaustively litigated, in the Illinois courts other state claims arising out of his
disputes with various defendants. See Shea v. Koehler, 2018 IL App (2d) 170818-U, 2018 WL
6334667 (Ill. App. 2018).

       Because none of the identified circumstances that may displace the presumption exist, the
court will exercise its discretion and follow the general presumption in favor of relinquishing
supplemental jurisdiction over the remaining state law claims. 28 U.S.C.§ 1367(c).

         Based on the foregoing, the court accepts the report and recommendation [419], finds that
it lacks subject matter jurisdiction based on diversity of citizenship, and relinquishes
supplemental jurisdiction over the remaining state law claims. This case is dismissed without
prejudice for lack of subject matter jurisdiction.

Date: 11/14/2019                              ENTER:



                                              ________________________________________
                                                   United States District Court Judge


                                                                      Electronic Notices. (LC)




                                                  6
